         Case 1:18-cv-00120-ABJ Document 43 Filed 04/06/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 JESSE P. SCHULTZ, III, et al.,

                       Plaintiffs,

 v.                                               Civil Action No. 18-120 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                     Defendants.


                                JOINT STATUS REPORT

      Pursuant to the Court’s April 1, 2021 Minute Order, the Parties submit this

Joint Status Report.

      On April 6, 2021, the Mayor approved the Parties’ proposed settlement except

for one term. The Parties have conferred and request an additional week to determine

whether that decision will affect the ultimate resolution of this case, but believe it is

likely that a settlement agreement will be finalized. Based on this development, the

District believes there is no need for a hearing on April 12, 2021. The District proposes

that the Parties submit a further joint status report by April 13, 2021, stating the

Parties’ position on any further proceedings and/or efforts to finalize the settlement.

Plaintiffs believe that a hearing date should remain on the docket, but agree that no

hearing should take place on April 12, 2021. Plaintiffs request that the hearing be

postponed to April 19, 2021.
        Case 1:18-cv-00120-ABJ Document 43 Filed 04/06/21 Page 2 of 2




Dated: April 6, 2021.                      Respectfully submitted,

/s/ Jeffrey L. Light
Jeffrey L. Light (D.C. Bar # 485360)       KARL A. RACINE
1712 Eye Street NW                         Attorney General for the District of
Suite 915                                  Columbia
Washington, D.C. 20006
(202) 277-6213                             /s/ Fernando Amarillas
Jeffrey@LawOfficeOfJeffreyLight.com        FERNANDO AMARILLAS [974858]
                                           Acting Deputy Attorney General
Counsel for Plaintiffs                     Public Interest Division

                                           /s/ Micah Bluming
                                           MICAH BLUMING [1618961]
                                           Assistant Attorney General
                                           Equity Section
                                           400 Sixth Street, N.W., Suite 10100
                                           Washington, D.C. 20001
                                           (202) 724-7272
                                           (202) 730-1833 (fax)
                                           micah.bluming@dc.gov

                                           Counsel for Defendants




                                       2
